Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  133759-60                                                                                            Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  46TH CIRCUIT TRIAL COURT,                                                                            Robert P. Young, Jr.
             Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 133759-60
                                                                    COA: 256129, 257234
                                                                    Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD 

           Defendant-Appellant, 

  CRAWFORD COUNTY BOARD OF
  COMMISSIONERS, 

           Defendant, Counter-Plaintiff,

           Third-Party Plaintiff-Appellant, 

  KALKASKA COUNTY,

          Third-Party Plaintiff,

          Counter-Defendant-Appellant,

  and
  OTSEGO COUNTY,

             Third-Party Defendant-Appellee. 

  _________________________________________/ 


         On order of the Court, the application for leave to appeal the March 27, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. A public
  question being involved, and in light of the relationships between the parties, no costs are
  awarded.

         KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2008                      _________________________________________
         d0318                                                                 Clerk